Appleton, C. J.
This was an action to recover damages for an assault upon the female plaintiff. The plaintiffs obtained a verdict and the defendant filed a motion for a new trial, and the cause was continued. After the continuance, and before judgment, the parties settled ; and the plaintiffs’ claim was discharged.
The attorney, by whom the suit had been successfully prosecuted, claims that the demand had been assigned to him, and that this assignment was made before or at the commencement of the suit. But the demand was not assignable. It has been repeatedly held that a claim for damages for a personal assault cannot be assigned before final judgment. McGlinchy v. Hall, 58 Maine, 152. Rice v. Stone, 1 Allen, 566.
The lien of an attorney does not attach until the rendition of judgment. Young v. Dearborn, 27 N. H. 324, 331. Before that, the parties may settle and disregard the claims of the attorney. Newbert v. Cunningham, 50 Maine, 231. Simmons v. Almy, 103 Mass. 33. No lien in this case had attached. The court has no authority to set aside a settlement which the parties have delib*239erately made. In accordance with their agreement, the entry must be “neither party.” Iff either party.
Walton, Daneorth, Yirgin,Petebs and Libbey, JJ., concurred.